Title: Editorial Note on Franklin’s Accounts, 1 October 1777
From: Franklin, Benjamin
To: 


Of the accounts that we discussed at the beginning of the French period, the following are still applicable: I, III, V–VIII, XI. Four new ones apply to this and succeeding volumes:
XII. An account of payments or loans from the French government, February 28, 1778, to July 5, 1782: Harvard University Library. 1 p.
The entries, aside from a note on the Dutch loan in 1781, are transcribed from an agreement between Vergennes and Franklin on July 16, 1782;  they give the dates of the installments and the total, eighteen million livres. One loan of three million was negotiated in November, 1777; see the headnote on the commissioners to the committee for foreign affairs below, Nov. 30. The first quarterly payment is here dated February 28, 1778.
  XIII. An account of the receipts from American loan offices to February 28, 1778, and of receipts from March 1, 1778, to September 10, 1779: Historical Society of Pennsylvania. 2 pp.
The total of the first account is $7,542,677.67 and of the second $26,013,634.71; only Georgia made no return. BF added a note at the bottom of the page: “Interest to be paid in France of the Sums borrowed before March 1778 amounts[?] to about 452,562 Spanish Dollars or 2,262,810 Livres tournois.” He endorsed the document: “Amount of Money received on Loan to 28 Feb. 1778. Int. paid in France Livres 2,262,810. The rest[?] paid in America.”
  XIV. “Account of Expenditures in Jany., 1778.” University of Virginia Library. 4 pp.
This document, in an unknown hand, actually begins with Grand’s balance on June 10, 1777, and payments to August 14, 1777, and ends with estimates and descriptions of payments since then.
  XV. The Delaps’ Accounts with Jonathan Williams, Jr., for the American Commissioners, November 26, 1777, May 29, 1778. Attested copies, Harvard University Library. 4 pp.
These detail charges for clothing obtained from Sabatier.

In addition two memoranda, both in the American Philosophical Society, deal with payments to escaped prisoners of war. The first, two pages in an unknown hand, may well be the copy of an attempt by John Adams to make sense of the commission’s disbursements; it contains queries about specific payments, beginning on Feb. 3, [1778?], for which vouchers or accounts are missing, and about the relative pay and clothing allowance in the U.S. army and navy. The second, also two pages, is a detailed account of payments to prisoners from Jan. 9, 1778, to Dec. 29, [1779?].
